195 F.2d 44
90 U.S.App.D.C. 205, 92 U.S.P.Q. 201
STANDARD OIL DEVELOPMENT CORP.v.MARZALL.
No. 11067.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 18, 1952.Decided Feb. 7, 1952.

[90 U.S.App.D.C. 206] Theodore S. Kenyon, New York City, of the Bar of the Court of Appeals of New York, pro hac vice, by special leave of court, with whom W. Frederick Weigester, Washington, D.C., and Paul O. Dunham, Elizabeth, N.J., were on the brief, for appellant.
Clarence W. Moore, United States Patent Office, Washington, D.C., with whom E. L. Reynolds, Solicitor, United States Patent Office, Washington, D.C., was on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and FAHY, Circuit Judges.
PER CURIAM.


1
This appeal is from dismissal of a complaint under R.S. Sec. 4915 35 U.S.C.A. § 63, to obtain a patent on an improved process for treating gaseous fluids with solid materials, and more particularly for converting hydrocarbon oils in the presence of solid catalysts.  We think the District Court was not clearly wrong in finding, in substantial agreement with the Patent Office, that the appealed claims do not show invention over the prior art.


2
Affirmed.


3
MILLER, Circuit Judge, dissents.